            Case 2:20-cv-02100-KJD-DJA Document 3 Filed 11/17/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      ROBERT JACKSON,                                  Case No. 2:20-cv-02100-KJD-DJA
5
            Petitioner,
6                                                      ORDER
            v.
7

8     CALVIN JOHNSON, et al.,
9           Respondents.
10

11

12          Robert Jackson, an individual incarcerated at Nevada’s High Desert State Prison,
13   has submitted a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF
14   No. 1-1). However, Jackson has not paid the filing fee for this action, and he has not
15   filed an application to proceed in forma pauperis.
16          The Court will grant Jackson an opportunity to either pay the filing fee or apply for
17   in forma pauperis status. If Jackson fails to do one or the other within the time allowed,
18   this action will be dismissed.
19          IT IS THEREFORE ORDERED that Petitioner will have 60 days from the date of
20   this order to pay the filing fee of five dollars ($5) or apply to proceed in forma pauperis.
21          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send
22   Petitioner two copies of this order. To pay the filing fee, Petitioner must make the
23   necessary arrangements to have a copy of this order and a check for $5 sent to the
24   Court within the time allowed.
25   ///
26   ///
27   ///
28   ///
                                                   1
            Case 2:20-cv-02100-KJD-DJA Document 3 Filed 11/17/20 Page 2 of 2




1           IT IS FURTHER ORDERED that the Clerk of the Court is directed to send

2    Petitioner two copies of the form for a state prisoner to apply to proceed in forma

3    pauperis. To apply for in forma pauperis status, Petitioner must fully complete the

4    application and return it to the Court for filing within the time allowed.

5
                        17             November
6           DATED THIS _____ day of ______________________, 2020.

7

8
                                                        KENT J. DAWSON,
9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
